Citation Nr: 0639131	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for blurred vision, claimed 
as residuals of an in-service injury of the right eyebrow.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from February 1956 to 
February 1976.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied service connection for blurred vision, 
claimed as residuals of an in-service injury of the right 
eyebrow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On November 17, 2006, the Board received notice from the 
appellant's veteran's service organization (VSO) that it had 
been advised by its field representative that the appellant 
had died during the pendency of this appeal.  However, there 
is no copy of the appellant's death certificate in the claim 
file and this case should be remanded so that the appellant's 
death may be verified before this appeal is dismissed.

Accordingly, the case is REMANDED for the following action:

The AMC or the RO should obtain and 
associate with the claims file the 
appellant's death certificate or other 
verifying documentation of his death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

